ON ORDER TO SHOW CAUSE

PER CURIAM.
Because of his nine previous unsuccessful appearances here, when Petitioner, Sil-vio F. Reyes, filed his tenth pleading, a mandamus petition, this court denied the mandamus petition and issued a show cause order pursuant to State v. Spencer, 751 So.2d 47 (Fla.1999).
We now hold that Reyes is barred from further pro se filings in this court on the basis that his present petition is frivolous and an abuse of process. See Isley v. State, 652 So.2d 409, 410 (Fla. 5th DCA 1995) (“Enough is enough.”); see also Glasco v. State, 914 So.2d 512 (Fla. 5th DCA 2005) (recognizing frivolous collateral appeals clog the courts and hurt meritorious appeals by inviting sweeping rulings and by engendering judicial impatience with all defendants); Britt v. State, 931 So.2d 209, 210 (Fla. 5th DCA 2006) (finding that defendant’s pro se filings had become frivolous, an abuse of process, and a waste of the taxpayers’ money); Rooney v. State, 699 So.2d 1027 (Fla. 5th DCA 1997); Dennis v. State, 685 So.2d 1373 (Fla. 3d DCA 1996).
Accordingly, in order to conserve judicial resources, we prohibit Reyes from filing with this Court any further pro se filings of any kind concerning Seventh Judicial Circuit Court Case No. 94-573-CF. The Clerk of this Court is directed not to accept any further pro se filings concerning this case from Reyes. Any more pleadings regarding this case' will be summarily rejected by the Clerk, unless they are filed by a member in good standing of The Florida Bar. The Clerk is further directed to forward a certified copy of this opinion to the appropriate institution for consideration of disciplinary procedures. See § 944.279(1), Fla. Stat.; Simpkins v. State, 909 So.2d 427, 428 (Fla. 5th DCA 2005).
Future Pro Se Filings PROHIBITED; Certified Opinion FORWARDED to Department of Corrections; Petition DENIED.
GRIFFIN, ORFINGER and EVANDER, JJ., concur.